DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/09/2020. 
2.	Claims 1-19 are currently pending and have been considered below.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

4.	The objection to Figures 1, 2A, 2B, and 6 has been withdrawn in view the amendment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 5, 7-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haataja US 2010/0099539 (hereinafter, Haataja), in view of Roh et al. US 2017/0010677 (hereinafter, Roh), in further view of Yuen et al. US 2015/0113417 (hereinafter, Yuen).

7.  	Regarding claim 1, Haataja discloses an apparatus (Fig. 1, apparatus 100), comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
 	receiving sensor data ([0025]: the processor 102 is configured to obtain 112 exercise data of a user from a measurement sensor… A non-exhaustive list of measurement sensors includes: a heart rate sensor, a speed sensor, an acceleration sensor), 
 	determining at least one measurement value based on the sensor data (Fig. 8, [0057]: during the exercise, a summary display mode 820 is displayed with the following display elements: a present heart rate 822, a traveled distance 824), 
 	detecting at least one first activity type specific change in the at least one measurement value ([0058]: the heart rate increase exceeds a predetermined threshold, … increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806); and 
 	activating a display in response to detecting the at least one first activity type specific change in the at least one measurement value (Fig. 8, [0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806).
 	Haataja does not disclose:
 	receiving an activity type of a user, and activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change.  
 	However, Roh discloses:
 	 receiving an activity type of a user ([0077]: the electronic device 101 may receive entry of the type of the exercise from the user before or while the user does the exercise).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja to use receiving an activity type of a user as taught by Roh. The motivation for doing so would have been in order to provide contents as per the entered type of exercise to the user through a display (Roh, [0077]).
 	Haataja in view of Roh does not disclose:
 	activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change.  
 	However, Yuen discloses:
 	 activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change ([0120], [0127], [0135]: activity data may be defined by values, levels, metrics, etc. of particular activities which are associated to specific times or time periods. The activity data which are recorded over time can therefore define an activity history for a given user. It is noted that the granularity of such time associations may vary in accordance with the specific activity being tracked or other considerations such as a predefined goal or, a predefined threshold for defining or triggering a motion-activated message. As one example of an activity whose levels may be defined with varying time-associated granularity, consider that a user's step count might be determined on a per minute basis, per hour, per day, per week, per month, etc. Furthermore, a predefined threshold might be defined so that a motion-activated message is defined or triggered (i.e. selected or cued for motion-activated display) when the user achieves a given number of steps in a given time period (e.g. x number of steps in a day). As another example, a user's heart rate may be monitored over the course of a given time period, and a corresponding motion-activated message can be defined or triggered based on the user's heart rate data…the display of a motion activated message can be terminated in response to other types of interaction or the lack thereof. For example, a motion activated message may be configured to be displayed for a limited amount of time, whereupon if no additional interaction with the device 800 is detected, then rendering of the motion activated message is terminated, and the display is turned off…the deactivation logic 820 can be configured to include a timer that is activated when a motion activated message is rendered by the display logic 814. Upon the expiration of the timer, then the display of the motion activated message is stopped. See also [0110], [0114], Fig. 8: Motion activated message display logic 814 includes Activation logic 816 and Deactivation logic 820).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja in view of Roh to use activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change as taught by Yuen. The motivation for doing so would have been in order to display activity related information  based on predefined rules (Yuen, [0135]).

7.	Regarding claim 2, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1, wherein detecting the at least one first activity type specific change in the at least one measurement value as disclosed above. 
 	Haataja further discloses detecting a change in the measurement value; and comparing the detected change to an activity type specific reference value ([0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate). 

8.	Regarding claim 3, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1 as disclosed above. 
 	Haataja further discloses wherein the activity type specific change is pre-learned ([0057]-[0058]: during the exercise, a summary display mode 820 is displayed with the following display elements: a present heart rate 822…If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate). 

9.	Regarding claim 5, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1 as disclosed above. 
 	Haataja further discloses wherein the apparatus is caused to perform: receiving one or more user specific display activation rules ([0058]: the heart rate increase exceeds a predetermined threshold); and
 	activating the display further based on the one or more user specific display activation rules ([0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806).

10.	Regarding claim 7, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1 as disclosed above. 
 	Haataja further discloses wherein the activity type is a sport activity, daily use or sleeping ([0057]: during the exercise). 

11.	Regarding claim 8, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1 as disclosed above. 
 ([0056]: the following information is available from various measurement sensors:…heart rate). 

12.	Regarding claim 9, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1 as disclosed above. 
 	Haataja further discloses wherein the at least one measurement value is one or more of acceleration, velocity, distance, tilt, altitude, heart rate, ambient light, and location ([0056]: the following information is available from various measurement sensors:…heart rate). 

13.  	Regarding claim 10, Haataja discloses a method comprising: 
 	receiving sensor data ([0025]: the processor 102 is configured to obtain 112 exercise data of a user from a measurement sensor… A non-exhaustive list of measurement sensors includes: a heart rate sensor, a speed sensor, an acceleration sensor), 
 	determining at least one measurement value based on the sensor data (Fig. 8, [0057]: during the exercise, a summary display mode 820 is displayed with the following display elements: a present heart rate 822, a traveled distance 824), 
 	detecting at least one first activity type specific change in the at least one measurement value ([0058]: heart rate increase exceeds a predetermined threshold,…increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806); and 
 	activating a display in response to detecting the at least one first activity type specific change in the at least one measurement value (Fig. 8, [0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806).
 	Haataja does not disclose:
 	receiving an activity type of a user, and activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change.  
 	However, Roh discloses:
 	 receiving an activity type of a user ([0077]: the electronic device 101 may receive entry of the type of the exercise from the user before or while the user does the exercise).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja to use receiving an activity type of a user as taught by Roh. The motivation for doing so would have been in order to provide contents as per the entered type of exercise to the user through a display (Roh, [0077]).
 	Haataja in view of Roh does not disclose:

 	However, Yuen discloses:
 	 activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change ([0120], [0127], [0135]: activity data may be defined by values, levels, metrics, etc. of particular activities which are associated to specific times or time periods. The activity data which are recorded over time can therefore define an activity history for a given user. It is noted that the granularity of such time associations may vary in accordance with the specific activity being tracked or other considerations such as a predefined goal or, a predefined threshold for defining or triggering a motion-activated message. As one example of an activity whose levels may be defined with varying time-associated granularity, consider that a user's step count might be determined on a per minute basis, per hour, per day, per week, per month, etc. Furthermore, a predefined threshold might be defined so that a motion-activated message is defined or triggered (i.e. selected or cued for motion-activated display) when the user achieves a given number of steps in a given time period (e.g. x number of steps in a day). As another example, a user's heart rate may be monitored over the course of a given time period, and a corresponding motion-activated message can be defined or triggered based on the user's heart rate data…the display of a motion activated message can be terminated in response to other types of interaction or the lack thereof. For example, a motion activated message may be configured to be displayed for a limited amount of time, whereupon if no additional interaction with the device 800 is detected, then rendering of the motion activated message is terminated, and the display is turned off…the deactivation logic 820 can be configured to include a timer that is activated when a motion activated message is rendered by the display logic 814. Upon the expiration of the timer, then the display of the motion activated message is stopped. See also [0110], [0114], Fig. 8: Motion activated message display logic 814 includes Activation logic 816 and Deactivation logic 820).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja in view of Roh to use activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change as taught by Yuen. The motivation for doing so would have been in order to display activity related information  based on predefined rules (Yuen, [0135]).

14.	Regarding claim 11, Haataja in view of Roh in view of Yuen disclose the method according to claim 10, wherein detecting the at least one first activity type specific change in the at least one measurement value as disclosed above. 
 	Haataja further discloses detecting a change in the measurement value; and comparing the detected change to an activity type specific reference value ([0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate). 

Regarding claim 12, Haataja in view of Roh in view of Yuen disclose the method according to claim 10 as disclosed above. 
 	Haataja further discloses wherein the activity type specific change is pre-learned ([0057]-[0058]: during the exercise, a summary display mode 820 is displayed with the following display elements: a present heart rate 822…If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate). 

16.	Regarding claim 14, Haataja in view of Roh in view of Yuen disclose the method according to claim 10 as disclosed above. 
 	Haataja further discloses receiving one or more user specific display activation rules ([0058]: the heart rate increase exceeds a predetermined threshold); and
 	activating the display further based on the one or more user specific display activation rules ([0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806).

17.	Regarding claim 16, Haataja in view of Roh in view of Yuen disclose the method according to claim 10 as disclosed above. 
 	Haataja further discloses wherein the activity type is a sport activity, daily use or sleeping ([0057]: during the exercise). 

18.	Regarding claim 17, Haataja in view of Roh in view of Yuen disclose the method according to claim 10 as disclosed above. 
 	Haataja further discloses wherein the sensor data comprises one or more of acceleration sensor data, gyroscope data, altimeter data, heart rate sensor data, ambient light sensor data, and position sensor data ([0056]: the following information is available from various measurement sensors:…heart rate). 

19.	Regarding claim 18, Haataja in view of Roh in view of Yuen disclose the method according to claim 10 as disclosed above. 
 	Haataja further discloses wherein the at least one measurement value is one or more of acceleration, velocity, distance, tilt, altitude, heart rate, ambient light, and location ([0056]: the following information is available from various measurement sensors:…heart rate). 

20.  	Regarding claim 19, Haataja discloses a non-transitory computer readable medium comprising program instructions that, when executed by at least one processor, cause an apparatus (Fig. 1, apparatus 100), to at least to perform:
 	receiving sensor data ([0025]: the processor 102 is configured to obtain 112 exercise data of a user from a measurement sensor… A non-exhaustive list of measurement sensors includes: a heart rate sensor, a speed sensor, an acceleration sensor), 
(Fig. 8, [0057]: during the exercise, a summary display mode 820 is displayed with the following display elements: a present heart rate 822, a traveled distance 824), 
 	detecting at least one first activity type specific change in the at least one measurement value ([0058]: heart rate increase exceeds a predetermined threshold, … increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806); and 
 	activating a display in response to detecting the at least one first activity type specific change in the at least one measurement value (Fig. 8, [0058]: If the heart rate increase exceeds a predetermined threshold, the sequence enters 830 a heart rate interval display mode 800 with the following display elements: increase in heart rate, starting from the start of the heart rate interval 802, traveled distance during the heart rate interval 804, and an elapsed time since the start of the heart rate interval 806).
 	Haataja does not disclose:
 	receiving an activity type of a user, and activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change.  
 	However, Roh discloses:
 	 receiving an activity type of a user ([0077]: the electronic device 101 may receive entry of the type of the exercise from the user before or while the user does the exercise).

 	Haataja in view of Roh does not disclose:
 	activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change.  
 	However, Yuen discloses:
 	 activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change ([0120], [0127], [0135]: activity data may be defined by values, levels, metrics, etc. of particular activities which are associated to specific times or time periods. The activity data which are recorded over time can therefore define an activity history for a given user. It is noted that the granularity of such time associations may vary in accordance with the specific activity being tracked or other considerations such as a predefined goal or, a predefined threshold for defining or triggering a motion-activated message. As one example of an activity whose levels may be defined with varying time-associated granularity, consider that a user's step count might be determined on a per minute basis, per hour, per day, per week, per month, etc. Furthermore, a predefined threshold might be defined so that a motion-activated message is defined or triggered (i.e. selected or cued for motion-activated display) when the user achieves a given number of steps in a given time period (e.g. x number of steps in a day). As another example, a user's heart rate may be monitored over the course of a given time period, and a corresponding motion-activated message can be defined or triggered based on the user's heart rate data…the display of a motion activated message can be terminated in response to other types of interaction or the lack thereof. For example, a motion activated message may be configured to be displayed for a limited amount of time, whereupon if no additional interaction with the device 800 is detected, then rendering of the motion activated message is terminated, and the display is turned off…the deactivation logic 820 can be configured to include a timer that is activated when a motion activated message is rendered by the display logic 814. Upon the expiration of the timer, then the display of the motion activated message is stopped. See also [0110], [0114], Fig. 8: Motion activated message display logic 814 includes Activation logic 816 and Deactivation logic 820).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja in view of Roh to use activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change as taught by Yuen. The motivation for doing so would have been in order to display activity related information  based on predefined rules (Yuen, [0135]).


21.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haataja, in view of Roh, in view of Yuen, in further view of Edwards US 2015/0209615 (hereinafter, Edwards).

22.	Regarding claim 4, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 2 as disclosed above. 
 	Haataja further discloses wherein the apparatus is caused to perform: receiving one or more user specific display activation rules ([0058]: the heart rate increase exceeds a predetermined threshold).
 	Haataja in view of Roh in view of Yuen does not disclose:
 	updating the activity type specific reference value according to the one or more user specific display activation rules.  
 	However, Edwards discloses:
 	 updating the activity type specific reference value according to the one or more user specific display activation rules ([0053], [0060]: The system communicates with the display and can display to the user whether the user is below T1, between T1 and T2, or above T3. Although various means of display may be used, a preferably display blinks blue to indicate the user is below T1, blinks yellow to indicate the user is between T1 and T2, and blinks red to indicate the user is above T3), wherein the T1, T2, and T3 (thresholds) are interpreted as equivalent to reference value (see [0046], [0048]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja 

23.	Regarding claim 13, Haataja in view of Roh in view of Yuen disclose the method according to claim 11 as disclosed above. 
 	Haataja further discloses receiving one or more user specific display activation rules ([0058]: the heart rate increase exceeds a predetermined threshold).
 	Haataja in view of Roh in view of Yuen does not disclose:
 	updating the activity type specific reference value according to the one or more user specific display activation rules.  
 	However, Edwards discloses:
 	 updating the activity type specific reference value according to the one or more user specific display activation rules ([0053], [0060]: The system communicates with the display and can display to the user whether the user is below T1, between T1 and T2, or above T3. Although various means of display may be used, a preferably display blinks blue to indicate the user is below T1, blinks yellow to indicate the user is between T1 and T2, and blinks red to indicate the user is above T3), wherein the T1, T2, and T3 (thresholds) are interpreted as equivalent to reference value (see [0046], [0048]).  
.


24.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haataja, in view of Roh, in view of Yuen, in further view of Bayne et al. US 2016/0148396 (hereinafter, Bayne).

25.	Regarding claim 6, Haataja in view of Roh in view of Yuen disclose the apparatus according to claim 1 as disclosed above. 
 	Haataja further discloses detecting a second activity type specific change in the measurement value ([0048]: an altitude increase exceeds a predetermined threshold).
 	Haataja in view of Roh in view of Yuen does not disclose:
 	deactivating the display in response to detecting the second activity type specific change in the measurement value.  
 	However, Bayne discloses:
 ([0056]-[0057]: sensed light gives an indication of the ambient light conditions within which the device is operating. The sensed light is compared against a threshold light level value which is a stored value indicative of when the device should switch to and from the second display mode, 420. On reaching this threshold, either going from low ambient light conditions to high ambient light conditions, or the other way around, the device is configured to switch the display to…deactivate the second display mode).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja in view of Roh in view of Yuen to use deactivating the display in response to detecting the second activity type specific change in the measurement value as taught by Bayne. The motivation for doing so would have been in order to reduce the power consumption requirements of the display (Bayne, [0012]).

26.	Regarding claim 15, Haataja in view of Roh in view of Yuen disclose the method according to claim 10 as disclosed above. 
 	Haataja further discloses detecting a second activity type specific change in the measurement value ([0048]: an altitude increase exceeds a predetermined threshold).
 	Haataja in view of Roh in view of Yuen does not disclose:
 	deactivating the display in response to detecting the second activity type specific change in the measurement value.  
 	However, Bayne discloses:
 	 deactivating the display in response to detecting the second activity type specific change in the measurement value ([0056]-[0057]: sensed light gives an indication of the ambient light conditions within which the device is operating. The sensed light is compared against a threshold light level value which is a stored value indicative of when the device should switch to and from the second display mode, 420. On reaching this threshold, either going from low ambient light conditions to high ambient light conditions, or the other way around, the device is configured to switch the display to…deactivate the second display mode).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haataja in view of Roh in view of Yuen to use deactivating the display in response to detecting the second activity type specific change in the measurement value as taught by Bayne. The motivation for doing so would have been in order to reduce the power consumption requirements of the display (Bayne, [0012]).


Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Eyob Hagos/								
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864